Citation Nr: 0921455	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  04-40 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to a rating higher than 30 percent for 
degenerative arthritis of the cervical spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.Horrigan 




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1962 to November 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2003 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In November 2007, the Board remanded the claim for increase.  
As the requested development has been completed, no further 
action to ensure compliance with the remand directive is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).  

FINDING OF FACT

Degenerative arthritis of cervical spine is manifested by 
severe limitation of motion without: demonstrable vertebral 
deformity or a vertebral body fracture with loss of 50 
percent or more of the height; unfavorable ankylosis; severe 
recurring attacks of neuropathy; separate neurological 
manifestations or objective neurological abnormalities; or 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months. 

CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for 
degenerative arthritis of the cervical spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
4.40. 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2009); 
38 C.F.R. § 4.124a, Diagnostic Code 8510 (2009); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285, 5287, 5290, 5293 (as in 
effect prior to September 23, 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as in effect September 23, 2002); 38 
C.F.R. § 4.71a,  General Rating Formula for Diseases and 
Injuries of the Spine or the Formula for Rating 
Intervertebral Disc Syndrome and Diagnostic Codes 5242 and 
5243 (as in effect since September 26, 2003). 
 
The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letters, 
dated in May 2004 and in March 2006.  The VCAA notice 
included the type of evidence needed to substantiate the 
claim for increase, namely, evidence that the disability had 
increased in severity and the effect that worsening had on 
employment and daily life.  The Veteran was notified that VA 
would obtain VA records and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any nonfederal 
records on his behalf.  The notice included the provisions 
for the effective date of a claim and for the degree of 
disability assignable for the claim.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except for general notice of the criteria of 
the Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result).  

Except for general notice of the criteria of the Diagnostic 
Code under which the claimant is rated under Vazquez-Flores, 
to the extent that the VCAA notice came after the 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication. 



The procedural defect was cured as after the RO provided 
content-complying VCAA notice, the claim was readjudicated as 
evidenced by the supplemental statement of the case, dated in 
March 2009.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.).

To the extent that the VCAA notice, pertaining to notice of 
the criteria of the Diagnostic Code under which the claimant 
is rated, which consists of a specific measurement or test 
result, was not provided, the VCAA notice contained a Type 
One error (failure to notify the veteran of what evidence is 
needed to substantiate the claim).  And a Type One error has 
the natural effect of harming a claimant.  Mayfield v. 
Nichlson, 19 Vet. App. 103, 121 (2005). 

A VCAA notice error is harmless unless the error affects the 
essential fairness of the adjudication.  Vazquez-Flores at 
45-46.  The Board's finding that a VCAA notice error was not 
prejudicial is reviewed de novo by the United States Court of 
Appeals for Veterans Claims (Veterans Court).  Medrano v. 
Nicholson, 21 Vet. App. 165, 171 (2007).  The determination 
of whether a notice error is harmless is done by the Veterans 
Court on a case-specific application of judgment upon review 
of the record.  Shinseki, slip op. at 14. 

In the statement of the case, a copy of which was sent to the 
Veteran, the RO cited the old and current Diagnostic Codes 
for rating the disability.  Thereafter the Veteran had the 
opportunity to submit additional argument, which he did, and 
evidence, which he did not. 

Having received a copy of the statement of the case, a 
reasonable person could be expected to understand from the 
notice provided what was needed to obtain a higher rating.  
Because VA provided the Veteran with reasonable notice of how 
to obtain a higher rating, the post-adjudicatory notice and 
opportunity to develop the case that was provided during the 
administrative appellate proceeding rendered the limited VCAA 
notice error non-prejudicial as the error did not affect the 
essential fairness of the adjudication.  


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The Veteran has been afforded a VA 
examination, which contained sufficient findings to rate the 
disability. 

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background 

The service treatment record show that in March 1969 in a 
vehicle accident the Veteran sustained an injury of the 
cervical spine.  There was no evidence of a neurological 
deficit or of cervical radiculopathy.  X-rays showed 
degenerative changes at C5-C6.  

After service, in a rating decision in January 1980, the RO 
granted service connection for degenerative arthritis of the 
cervical spine and assigned a 10 percent rating.  In a rating 
decision in April 1985, the RO increased the rating to 20 
percent. 
In a decision in April 2001, the Board granted an increase to 
30 percent based on limitation of motion under Diagnostic 
Codes 5010 and 5290.  

The current claim for increase was received in August 2002. 

VA records show that in April 2004 X-rays showed reversal of 
the cervical lordosis and degenerative disc disease, but no 
fracture or instability or demonstrable vertebral deformity. 

On VA examination in June 2004, the Veteran complained of 
constant, progressively worsening pain in the cervical spine, 
which kept him awake at night and radiated into the 
shoulders.  On testing of the range of motion, flexion was to 
30 degrees, extension was to 15 degrees, right lateral 
flexion was to 18 degrees and left lateral extension was to 
10 degrees, and right lateral rotation was to 20 degrees and 
left lateral rotation was to 30 degrees.  There was an 
additional 5 degrees of limitation of motion during flare-ups 
and on repetitive use.  Tenderness and muscle spasm in the 
posterior neck were noted.  The impression was degenerative 
joint and degenerative disc disease of the cervical spine.  

Rating Principles 

The Veteran filed his current claim for increase in August 
2002.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise the lower rating will be assigned. 
38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).



Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling, and pain on movement. 38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). Also 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.

The normal findings for range of motion of the cervical spine 
are flexion to 45 degrees, extension to 45 degrees, lateral 
flexion, right and left, to 45 degrees, and rotation, right 
and left, to 80 degrees. 38 C.F.R. § 4.71a, Plate V.

As used here the terms "degenerative arthritis" and 
"arthritis" are synonymous as are the terms "degenerative 
disc disease " and "intervertebral disc syndrome."

Since the Veteran filed his claim for increase in August 
2002, the criteria for rating a disability of the spine have 
been amended twice, that is, once in September 2002 and again 
in September 2003. 

When the rating criteria are amended during the course of the 
appeal, the Board considers both the old and the current 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  
VAOPGCPREC 3-2000.

Rating Criteria before September 2002 

When the appeal began degenerative arthritis of the cervical 
spine was rated 30 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010 and 5290, which were in effective 
before September 2002.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, traumatic 
arthritis was rated as degenerative arthritis.  Under 
Diagnostic Code 5003, degenerative arthritis was rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  

Limitation of motion of the cervical spine was rated under 
Diagnostic Code 5290.  Under Diagnostic Code 5290, the 30 
percent rating was the maximum schedular rating for 
limitation of motion of the cervical spine, equating to 
severe limitation of motion.  There was no higher schedular 
rating under Diagnostic Code 5290. 

Other potentially applicable Diagnostic Codes were Diagnostic 
Codes 5285, 5287, and 5293.  

Under Diagnostic Code 5285, pertaining to vertebral factures, 
in cases with limitation of motion without abnormal mobility, 
a 10 percent rating was added for demonstrable vertebral 
deformity.  On X-rays in April 2004, there was no evidence of 
fracture or of a demonstrable vertebral deformity, and the 
criterion for a separate 10 percent rating under Diagnostic 
Code 5285 had not been met.

Under Diagnostic Code 5287, the criterion for the next higher 
rating, 40 percent, was unfavorable ankylosis of the cervical 
spine.  On VA examination in June 2004, while the Veteran had 
limitation of motion, ankylosis, that is, immobility or no 
motion, either favorable or unfavorable, was not shown, and 
the criterion for a higher rating under Diagnostic Code 5287 
had not been met. 

Under Diagnostic Code 5293, pertaining to degenerative disc 
disease or intervertebral disc syndrome, the criteria for the 
next higher rating, 40 percent, were severe disc injury with 
recurring attacks with symptoms compatible with neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent tendon reflex, or other neurological findings 
appropriate to site of the disc with intermittent relief.  On 
VA examination in June 2004, there was no evidence of severe 
neuropathy or  other neurological findings appropriate to 
site of a disc, and the criteria for a higher rating under 
Diagnostic Code 5293 had not been met.  

For the above reasons, the preponderance of the evidence is 
against a rating higher than 30 percent under Diagnostic 
Codes 5010, 5287, 5290, or 5293 or a separate rating under 
Diagnostic Code 5285 before September 2002. 


Rating Criteria before September 2003

The pre-September 2003 amended rating criteria affected only 
Diagnostic Code 5293.  Under the revised Diagnostic Code 
5293, degenerative disc disease or intervertebral disc 
syndrome were rated by combining separate ratings for chronic 
orthopedic and neurological manifestations, or rated on the 
basis of the total duration of incapacitating episodes, 
whichever method resulted in a higher rating.

The criteria for the next higher rating, 40 percent, based on 
incapacitating episodes, were incapacitating episodes having 
a total duration of at least 4 weeks, but not less than 6 
weeks during the past 12 months.  An incapacitating episode 
was defined as one requiring bed rest prescribed by a 
physician and treatment by a physician.  On VA examination in 
June 2004, there was no evidence of incapacitating episode, 
requiring bed rest prescribed by a physician and treatment by 
a physician, and the criteria for a higher rating under the 
revised Diagnostic Code 5293 had not been met.

As for orthopedic manifestations, under 38 C.F.R. § 4.71a, 
limitation of motion of the cervical spine before September 
2003, was still rated under Diagnostic Code 5290 and the 
rating criteria had not changed.  Under Diagnostic Code 5290, 
the 30 percent rating was still the maximum schedular rating 
for limitation of motion of the cervical spine, equating to 
severe limitation of motion.  There was no higher schedular 
rating under Diagnostic Code 5290.

And there was no change in the criteria under Diagnostic Code 
5285, pertaining to a 10 percent rating that was added for 
demonstrable vertebral deformity.  As previously explained, 
on X-rays in April 2004, there was no evidence of fracture or 
of a demonstrable vertebral deformity, and the criteria for a 
separate 10 percent rating under Diagnostic Code 5285 had not 
been met.



And there was no change in the criterion under Diagnostic 
Code 5287, pertaining to unfavorable ankylosis of the 
cervical spine.  On VA examination in June 2004, while the 
Veteran had limitation of motion, unfavorable ankylosis was 
not shown, and the criterion for a higher rating under 
Diagnostic Code 5287 had not been met.

As for neurological manifestations, the appropriate 
Diagnostic Code for involvement of the upper radicular group 
of the 5th and 6th cervical nerves was Diagnostic Code 8510.  
Under Diagnostic Code 8510, the criterion for a 20 percent 
rating was mild incomplete paralysis of either upper 
extremity. 

On VA examination in June 2004, there was no evidence of mild 
incomplete paralysis of the upper radicular group of the 5th 
and 6th cervical nerves of either extremity, and the 
criterion for a separate rating under Diagnostic Code 8510 
had not been met.  

For the above reasons, the preponderance of the evidence is 
against a rating higher than 30 percent under Diagnostic 
Codes 5010, 5287, 5290, or 5293(revised), 8510 or a separate 
rating under Diagnostic Codes 5285 before September 2003.

Rating Criteria since September 2003 and Currently 

Effective September 26, 2003, a General Rating Formula for 
Diseases and Injuries of the Spine (General Rating Formula) 
eliminated Diagnostic Codes 5285, 5287, and 5290, but the 
criteria for rating limitation of motion of the cervical 
spine and unfavorable ankylosis were incorporated in the 
General Rating Formula.  The criterion for a 10 percent 
rating for demonstrable vertebral deformity was revised to a 
vertebral body fracture with loss of 50 percent or more of 
the height.  Arthritis of the spine was assigned a separate 
Diagnostic Code, that is, Diagnostic Code 5242 that is to be 
rated under the General Rating Formula.  



Under the General Rating Formula, there is no rating higher 
than 30 percent for limitation of motion of the cervical 
spine.  The criterion for the next higher rating, 40 percent, 
is unfavorable ankylosis of the cervical spine.  On VA 
examination in June 2004, while the Veteran had limitation of 
motion, unfavorable ankylosis was not shown, and the 
criterion for a higher rating under the General Rating 
Formula has not been met.  

As for a separate 10 percent rating for a vertebral body 
fracture with loss of 50 percent or more of the height, on X-
rays in April 2004 there was no evidence of fracture, and the 
criterion for a separate 10 percent rating the General Rating 
Formula have not been met. 

Under the General Rating Formula, objective neurological 
abnormalities are rated separately.  As explained previously, 
the appropriate Diagnostic Code for involvement of the upper 
radicular group of the 5th and 6th cervical nerves was 
Diagnostic Code 8510, and the criterion had not changed.  
Under Diagnostic Code 8510, the criterion for a 20 percent 
rating is mild incomplete paralysis of either upper 
extremity.  On VA examination in June 2004, there was no 
evidence of mild incomplete paralysis of the upper radicular 
group of the 5th and 6th cervical nerves of either extremity, 
and the criterion for a separate rating under Diagnostic Code 
8510 has not been met. 

Effective September 26, 2003, the criteria for rating 
degenerative disc disease or intervertebral disc syndrome 
based on the total duration of incapacitating episodes was 
incorporated into the Formula for Rating Intervertebral Disc 
Syndrome, but there was no change in the 40 percent rating 
criteria, namely, incapacitating episodes having a total 
duration of at least 4weeks, but less than 6 weeks during a 
past 12 month period.  Diagnostic Code 5293 was renumbered as 
Diagnostic Code 5243 and is to be rated under the Formula for 
Rating Intervertebral Disc Syndrome.  
The definition of an incapacitating episode, that is, one 
requiring bed rest prescribed by a physician and treatment by 
a physician, was not changed.  



On VA examination in June 2004, there was no evidence of 
incapacitating episode, requiring bed rest prescribed by a 
physician and treatment by a physician, and the criteria for 
a higher rating under the Formula for Rating Intervertebral 
Disc Syndrome have not been met.

For the above reasons, the preponderance of the evidence is 
against a rating higher than 30 percent under the General 
Rating Formula for Diseases and Injuries of the Spine or the 
Formula for Rating Intervertebral Disc Syndrome and 
Diagnostic Codes 5242 and 5243 or for a separate rating for 
vertebral body fracture or under Diagnostic Code 8510, and 
the benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).
 

ORDER

A rating higher than 30 percent for degenerative arthritis of 
the cervical spine disability is denied.  

Extraschedular Rating  

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  There must 
be a comparison between the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  







If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provided for higher 
ratings for more severe symptoms of immobility or functional 
limitation due to incapacitating episodes or objective 
neurological abnormalities. As the disability picture is 
contemplated by the Rating Schedule, the assigned schedular 
rating is, therefore, adequate.  Consequently, referral for 
extraschedular consideration is not required under 38 C.F.R. 
§ 3.321(b)(1).




____________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


